                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 WILLIE KEVIN WILLIAMS,                          )
                                                 )
        Petitioner,                              )
                                                 )
 vs.                                             )   CIVIL ACTION NO. 1:18-cv-471-TFM-N
                                                 )
 NOAH PRICE OLIVER, Warden,                      )
 Mobile County Metro. Jail,                      )
                                                 )
        Respondent.                              )

                                            ORDER

       On January 16, 2019, the magistrate judge entered a Report and Recommendation to which

no objections have been filed. (Doc. 11, filed 1/16/2019). After due and proper consideration of

all portions of this file deemed relevant to the issue raised, the Report and Recommendation of the

Magistrate Judge is ADOPTED as the opinion of this Court.

       Accordingly, it is ORDERED that Petitioner Williams’ present habeas petition (Doc. 1) is

DISMISSED with prejudice for lack of jurisdiction, and that his remaining pending motions

(Docs. 6, 8) are DENIED as moot.

       Final judgment shall issue separately in accordance with this order and Federal Rule of

Civil Procedure 58.

       DONE and ORDERED this the 14th day of February 2019.

                                                     /s/Terry F. Moorer
                                                     TERRY F. MOORER
                                                     UNITED STATES DISTRICT JUDGE




                                           Page 1 of 1
